Judgment unanimously affirmed. Memorandum: We agree with the suppression court that defendant, in his moving papers, failed to present sworn statements of fact supporting the grounds alleged as the basis for suppression of the items seized pursuant to the search warrant (see, CPL 710.60 [3] [b]). Moreover, defendant was given the opportunity to supply this omission but failed to do so. We have reviewed defendant’s other contentions and we conclude that they do not warrant reversal. (Appeal from judgment of Monroe County Court, Celli, J.—attempted murder, second degree, and another offense.) Present—Dillon, P. J., Callahan, Boomer, Green and Lawton, JJ.